UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No.: 000-53093 Conquest Petroleum Incorporated (Exact name of registrant as specified in its charter) TEXAS 20-0650828 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13131 Champions Drive, Suite 205 Houston, Texas77069 www.conquestpetroleum.com (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: (281)466-1530 Former Name and Address Maxim TEP, Inc. 24900 Pitkin Road, Suite 308 Spring, Texas 77386 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [o Accelerated filer o Non-accelerated filer o Smaller reporting Company x (Do not check if a smaller reporting Company) Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o The number of shares of the registrant’s common stock outstanding as ofJune 30, 2011 was 44,719,189shares. Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $0.00001 per share OCTBB Securities registered pursuant to Section 12(g) of the Act: None At June 30, 2011, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant was approximately $2,683,151 based on the closing price of such stock on such date of $0.06. EXPLANATORY NOTE - AMENDMENT The sole purpose of this Amendment No. 1to Conquest Petroleum, Inc.’s Quarterly Report on Form 10-Q for the periodended June 30, 2011, as filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), isto correct the XBRL exhibits filed. Nochanges have been made to the Form 10-Q other than correcting the XBRL exhibits as mentioned above.This Amendment No. 1 speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. ITEM 6. EXHIBITS The following exhibits are filed as part of this report: Rule 13a-14(a) Certification of Chief Executive Officer* Rule 13a-14(a) Certification of Chief Financial Officer* Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Chief Executive Officer 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema Document ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document ** 101.LAB XBRL Taxonomy Extension Label Linkbase Document ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document ** * These exhibits areincorporated by reference tothe Company’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011. ** Furnished herewith. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, and otherwise are not subject to liability under those sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONQUEST PETROLEUM INCORPORATED (Registrant) Date: October 4, 2011 By: /s/RobertD. Johnson Robert D. Johnson Chief Executive Officer
